Citation Nr: 1243424	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's peripheral neuropathy in his lower extremities bilaterally manifests in moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent, but no higher, for the Veteran's right lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8521, 8621 (2012).

2.  An evaluation of 20 percent, but no higher, for the Veteran's left lower extremity peripheral neuropathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8521, 8621 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations and Analysis

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012)and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's peripheral neuropathy of the lower extremities warranted a higher evaluation than the 20 percent ratings decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lower extremity peripheral neuropathy is rated under Codes 8621 which refers to 8521 (for impairment of the external popliteal nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the popliteal nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 30 percent rating when severe, and a (maximum) 40 percent rating when there is complete paralysis. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Board observes that the words "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At the Veteran's September 2009 VA examination, he complained of bilateral lower extremity paresthesias, dysthesias, and numbness and burning.  The examiner indicated that the bilateral lower extremity peripheral neuropathy had a moderate to severe effect on the Veteran's occupation and a moderate effect on daily activities.  There was no persistent or intermittent edema of the bilateral lower extremities.  There was normal strength testing but diminished sensation to light touch with monofilament testing in the lower extremities.  The Veteran had 2+ reflexes in all spheres bilaterally.  He had 2+ radial pulses bilaterally and 1+ dorsalis pedis pulses bilaterally.  There was no muscle wasting or atrophy noted.  There was also good motor control with normal heel-to-shin testing.  There were no foot lesions or ulcerations noted.

An October 2009 VA treatment note indicates complaints of numbness, burning, and a tingling sensation in the feet.  There were no foot ulcerations or infections.  Pulses were palpable on the right but not on the left.  The Veteran could not perceive the 5.07 filament to his feet bilaterally and his vibratory sense was diminished on the left foot more than the right.

A November 2009 VA treatment note indicates that the Veteran could walk a quarter of a mile.  It was difficult for the provider to know if his symptoms were related to his neuropathy or his vascular problems. 

The Veteran was afforded an additional VA examination in April 2010.  The examination was performed by the same examiner and the results were nearly identical to the September 2009 VA examination, except for a finding of trace dorsalis pedis pulses bilaterally.  The examiner also noted that the Veteran had a bilateral lower extremity arterial duplex examination performed in October 2009.  The findings showed mild stenosis between the mid and distal portions of the superficial femoral arteries bilaterally, mild to moderate stenosis between the proximal and mid portions of the posterior tibial arteries bilaterally, and monophasic waveforms within both dorsalis pedis arteries suggestive of at least moderate stenosis, with velocities in the dorsal pedis arteries maintained bilaterally, but slightly elevated on the right.

An April 2010 treatment note indicated the Veteran complained of numbness, burning, and a tingling sensation to his feet.  He had no foot ulcerations or infections.  His pulses were palpable on the right but not on the left.  He could not perceive the 5.07 filament to his feet bilaterally and his vibratory sense was diminished to the left foot more than the right.

An October 2010 VA podiatry note indicates that the Veteran had very uncomfortable neuropathy pain.  His vibratory sense was decreased.  The Veteran had nonpalpable pulses to his left foot and palpable pedal pulses to his right foot.  He had no edema to the foot or ankle and no dependent rubor or decreased skin temperature.  He could not perceive 5.07 monofilament.  There was no pain upon palpitation of his heels.  His skin was intact with no open lesions.  There were no interdigital macerations, scaling, fissures, cracking, erythema or cellulitis.

The Veteran was afforded an additional VA examination in April 2011.  His pulses were normal as was his sensory examination.  The lower legs were symmetrical.  The VA examiner noted that a September 2010 VA lower extremity arterial duplex indicated moderate stenosis of the right distal superficial femoral artery, mild stenosis of the proximal left of the posterior tibial artery and mild stenosis of the left distal superficial femoral artery.  Also, the examiner noted that a January 2011 VA treatment note indicated palpable pulses in the right foot but not the left and no signs of ulcerations or infections.  The examiner indicated that there was no evidence of ischemia or edema of the lower extremities.  

In April 2011, the Veteran requested orthopedic shoe inserts for his peripheral neuropathy.  At that time, he had nonpalpable pulses to his left foot and palpable pedal pulses to his right foot.  There was no edema to the foot or ankle and no dependent rubor.  He could not perceive 5.07 monofilament.  There was no pain upon palpitation of his heels.  His skin was intact with no open lesions.  There were no interdigital macerations, scaling, fissures, cracking, erythema or cellulitis.  His calluses on the right heel had improved significantly.  He had no pain upon palpitation and no pain or crepitus with ranges of motion of his feet and ankles.

VA podiatry notes dated October 2011 and May 2012 indicate nonpalpable pulses to left foot and palpable pedal pulses to right foot.  The Veteran had no edema to the foot or ankle and no dependent rubor.  He could not perceive 5.07 monofilament.  There was no pain upon palpation of his heels.  The skin was intact, with no open lesions.  There were no interdigital macerations, scaling, fissures, cracking, erythema or cellulitis; calluses to the posterior right heel were minimal.

The Board additionally notes that the Veteran was afforded a VA examination in July 2012 to consider his peripheral vascular disease.  There are no findings contained in the examination report which are relevant to the issues decided herein.  

In this case, the Board finds that the evidence reflects that the Veteran's peripheral neuropathy manifests in no worse than moderate incomplete paralysis in his lower extremities.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In this case, the preponderance of the evidence indicates that the Veteran's manifestation of bilateral lower extremity peripheral neuropathy is manifested by sensory loss and an ongoing loss of pulses to the Veteran's lower extremities.  However, there is no indication of a loss of strength or a loss of deep tendon reflexes.  Additionally, there is no indication of any type of muscular atrophy, no foot drop and no loss of movement or range of motion.  Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral peripheral neuropathy warrants a 20 percent rating each for the right lower extremity and the left lower extremity.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected peripheral neuropathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.




ORDER

Entitlement to an increased rating of 20 percent for right lower extremity peripheral neuropathy is granted, subject to the regulations controlling payment of monetary benefits. 

Entitlement to an increased rating of 20 percent for left lower extremity peripheral neuropathy is granted, subject to the regulations controlling payment of monetary benefits. 
 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


